After some reflection I have reluctantly come to the conclusion that I cannot sign the requested order.
The money is to be held in trust for the child until she reaches the age of majority. The only exception is that the trustee is authorized to make such expenditures as are "necessary" for the "care and maintenance* of the child.
It is doubtful whether the requested items could be considered necessities Under even the most expansive definition of the word. I am also influenced by the fact that the trust has been steadily dwindling; that the amount requested is a substantial percentage of the amount remaining in the trust; that during the last two years about $400 has already been disbursed for clothing for important occasions; and that the child, who seems to be at most a sophomore, will apparently have at least two more Senior Proms for which to buy clothing.
Finally and most importantly, I have the impression that the trustee has not afforded this and other similar matters the careful scrutiny *13expected of a trustee. A court should be very reluctant to question the judgment of a disinterested fiduciary who, after carefully considering all factors including the particular needs and family circumstances of the child, recommends a certain item as necessary for the care and maintenance of the child. In this case there is no evidence that such consideration was given.